210 Cal. App. 2d 879 (1962)
CARL L. HOFFMAN, Plaintiff and Appellant,
v.
PEDLEY SCHOOL DISTRICT, Defendant and Respondent.
Civ. No. 6893. 
California Court of Appeals. Fourth Dist.  
Nov. 21, 1962.
 Richman, Garrett & Ansell, Lewis Garrett and Lionel Richman for Plaintiff and Appellant.
 Ray T. Sullivan, Jr., County Counsel, James H. Angell, Assistant County Counsel, and John Woodhead, Deputy County Counsel, for Defendant and Respondent.
 Memorandum
 SHEPARD, J.
 This is an appeal from a judgment of dismissal after demurrer sustained.
 Facts
 This cause comes to us as one of four appeals respecting which the parties have stated by stipulation in writing filed with this court that "the matters of law and fact are similar in all four cases" and that therefore the four cases may be consolidated for purposes of appeal and for briefs.
 In this case a demurrer was sustained to plaintiff's first amended complaint and upon plaintiff's statement that he did not desire to amend, judgment of dismissal was entered. This is the same case as that spoken of in Hoffman v. Pedley School District, No. 6872, ante, p. 72 [26 Cal. Rptr. 109], filed this day. The facts are the same except that the amended complaint, herein considered, added in its first paragraph a *880 full description of plaintiff's representative capacity on behalf of the Building Construction Trades Council and various affiliate and member unions and dropped the defendant trustees as parties defendant.
 No effort was made to allege that the administrative processes provided by Labor Code section 1773.4 had been complied with and plaintiff concedes that no effort was, in fact, made to take that procedure.
 For the reasons set forth in Hoffman v. Pedley School District, No. 6872, ante, p. 72 [26 Cal. Rptr. 109], filed this day, the judgment is affirmed.
 Griffin, P. J., and Coughlin, J., concurred.